                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

 RAYMOND COLLINS,

                                Plaintiff,

       v.                                                 Case No. 20-cv-521-pp

 STATE OF WISCONSIN, et al.,

                                Defendants.


     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION
      (DKT. NO. 25) AND DENYING PLAINTIFF’S MOTION FOR NEWLY
                  DISCOVERED EVIDENCE (DKT NO. 26)


       On October 29, 2020, the court screened the plaintiff’s amended

complaint and addressed his motions for temporary restraining orders and

injunctive relief. Dkt. No. 21. The court found that the amended complaint

failed to state a claim upon which a federal court can grant relief. Id. at 14.

The court noted that the plaintiff’s claims for damages for violations of his civil

rights under 42 U.S.C. §1983 were barred under Heck v. Humphrey, 512 U.S.

477 (1994) until the plaintiff has proven “that his conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid

by a state tribunal authorized to make such a determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Id. at 11

(citations omitted).

       On November 2, 2020, the plaintiff filed a motion for reconsideration

under Fed. R. Civ. P. 15(d). Dkt. No. 23. The court denied that motion on

February 3, 2021, finding that the plaintiff had raised the same arguments he
                                             1


         Case 2:20-cv-00521-PP Filed 03/26/21 Page 1 of 3 Document 27
had raised in his previous briefs and had not identified any mistake, excusable

neglect, surprise or fraud that would give the court a basis for reconsidering its

conclusion that the plaintiff’s claims are Heck-barred. Dkt. No. 24 at 4-5.

       The plaintiff now has filed another motion for reconsideration, dkt. no.

25, and a “motion of newly discovered evidence,” dkt. no. 26. The motion for

reconsideration is substantially similar to the plaintiff’s previous motion for

reconsideration, and the court will deny it for the reasons explained in its

February 3, 2021 order.

       The motion for newly discovered evidence does not identify any new

evidence. It asserts that the plaintiff is the head of a sovereign state and that as

the head of a sovereign state, he is immune from state prosecution. Dkt. No. 26

at 1-1. He moves to vacate all prior orders, asserting that his motion is timely

under both Fed. R. Civ. P. 59(e) and Fed. R. Civ. P. 60. Id. at 2. Because the

motion does not identify any newly-discovered evidence that could not have

been discovered earlier, the court will deny this motion.

       The court understands that the plaintiff is dissatisfied with the court’s

decisions. The plaintiff has a remedy. He may appeal to the United States

Court of Appeals for the Seventh Circuit by filing a notice of appeal in the

district court (this court) within thirty days of this order. See Fed. R. App. P.

4(a)(1). The notice of appeal must list the plaintiff’s name and the names of the

defendants, must describe the order or judgment from which he is appealing

and must state that the plaintiff is appeal to the Court of Appeals for the

Seventh Circuit. See Fed. R. App. P. 3(c).
                                         2


         Case 2:20-cv-00521-PP Filed 03/26/21 Page 2 of 3 Document 27
      The court DENIES the plaintiff’s motion for reconsideration. Dkt. No. 25.

      The court DENIES the plaintiff’s motion for newly discovered evidence.

Dkt. No. 26.

      Dated in Milwaukee, Wisconsin this 26th day of March, 2021.

                                    BY THE COURT:


                                    ________________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       3


        Case 2:20-cv-00521-PP Filed 03/26/21 Page 3 of 3 Document 27
